NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0288n.06

                                       Case No. 14-1526

                         UNITED STATES COURT OF APPEALS                             FILED
                              FOR THE SIXTH CIRCUIT                            Apr 16, 2015
                                                                          DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )     ON APPEAL FROM THE UNITED
v.                                                  )     STATES DISTRICT COURT FOR
                                                    )     THE EASTERN DISTRICT OF
STEVEN D. DENT, aka James Walker,                   )     MICHIGAN
                                                    )
       Defendant-Appellant.                         )




       BEFORE: SILER, COOK, and STRANCH, Circuit Judges.

       COOK, Circuit Judge. Steven Dent appeals the denial of his motion to suppress evidence

discovered following a traffic stop. Finding no error, we AFFIRM.


                                               I.


       On March 15, 2007, Michigan State Trooper Matthew Unterbrink stopped Dent on

Interstate 69 for what he believed to be a defective headlight on Dent’s GMC Yukon. Although

the sun had risen almost ninety minutes before the stop, many vehicles on the road had their

headlights on due to what Unterbrink described as “gloomy” weather. Unterbrink saw through

his side-view mirror that a passenger-side light on Dent’s truck was not functioning. During the

stop, Dent handed Unterbrink a Michigan driver’s license bearing the name “James Walker” and

vehicle registration in the name of “Steven Duane Dent.” Another trooper, Ben Bordner, arrived
Case No. 14-1526
United States v. Dent


and radioed for a background check of both names. Unterbrink asked Dent to step out of the

truck while waiting for the background check. Dent consented to a pat-down search but refused

to let the officers search his vehicle.


        When the background check suggested that “James Walker” was an alias for “Steven

Duane Dent,” Unterbrink and Bordner had a third trooper review the driver’s license images of

Walker and Dent.        After the third trooper confirmed the images were of the same man,

Unterbrink and Bordner arrested Dent for providing false information regarding his identity.

Approximately thirty minutes passed between the initial stop and Dent’s arrest. The officers

searched Dent’s truck after taking him into custody and found a duffle bag containing thirteen

kilograms of cocaine.


        Upon closer inspection, Unterbrink learned that the defective light was a daytime running

light located directly below the Yukon’s main headlights. Michigan law does not prohibit

operating a vehicle with a defective daytime running light.


        After the government indicted Dent for conspiracy to distribute the cocaine, Dent moved

to suppress the fruits of the traffic stop. The district court denied the motion, finding the initial

traffic stop lawful and the length of detention reasonable. Dent then pleaded guilty, but reserved

the right to appeal the denial of his suppression motion. The court sentenced him to 240 months’

imprisonment, and Dent appealed.


                                                 II.


        Dent argues that Unterbrink lacked probable cause to stop him because Michigan law

prohibits operating a vehicle with defective headlights, not daytime running lights. He also

                                                -2-
Case No. 14-1526
United States v. Dent


contends that the officers unreasonably extended the length of the stop. We review the district

court’s legal conclusions de novo and its factual findings for clear error, considering the

evidence in the light most favorable to the government. United States v. Pritchett, 749 F.3d 417,

435 (6th Cir. 2014).


       Though Unterbrink mistakenly believed Dent’s vehicle had a defective headlight, “a

search or seizure may be permissible even though the justification for the action includes a

reasonable factual mistake.” Heien v. North Carolina, 135 S. Ct. 530, 534 (2014). The district

court credited Unterbrink’s testimony that he, in fact, mistook the daytime running light for a

headlight and found that mistake reasonable.         Dent attacks this ruling in three ways, all

unavailing. First, he suggests that Unterbrink’s “brief glimpse” of the Yukon in his side-view

mirror “cannot possibly be sufficient to establish probable cause for a traffic stop.” But he fails

to cite any authority to support this categorical statement or explain why Unterbrink would

necessarily need more than a brief glimpse to observe a burnt-out light.


       Second, Dent asserts that Unterbrink also lacked probable cause to stop him because

Michigan law does not prohibit operating a motor vehicle with defective headlights during

daylight hours. As the district court noted, however, “[t]he [relevant] statute does not limit an

officer’s ability to pull over a vehicle for a broken headlight only at those times when the

headlights are required to be on.” See Mich. Comp. Laws § 257.683(1) (“A person shall not

drive . . . a vehicle . . . [that] is not at all times equipped with lamps and other equipment in

proper condition . . . .” (emphasis added)).


       Third, pointing to aspects of Unterbrink’s testimony he claims are either inconsistent or

suspicious, Dent argues that the district court erred in crediting Unterbrink’s statement that he

                                               -3-
Case No. 14-1526
United States v. Dent


mistook the running light for a headlight. He contends that the court should have rejected

Unterbrink’s testimony and credited the “much more believable scenario that Unterbrink in fact

saw that the defective light was the smaller light, and decided to stop Mr. Dent based on a belief

that it was an equipment defect for which Mr. Dent could be cited.” But Dent fails to persuade

us that the court erred either in accepting Unterbrink’s version of events or in concluding that his

mistake was reasonable. He does not contest that most vehicles had their headlights on that

morning or that his passenger-side running light was missing a bulb at the time. And given the

size and placement of the daytime running lights directly below the Yukon’s headlights, we

cannot say the court erred in finding Unterbrink’s mistake reasonable.


       Dent further argues that, even if the initial stop was legal, the officers unreasonably

extended the stop in order to obtain information over the police radio that would allow them to

search his vehicle. “A seizure that is justified solely by the interest in issuing a warning ticket to

the driver can become unlawful if it is prolonged beyond the time reasonably required to

complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407 (2005). But “[i]n a traffic stop,

an officer can lawfully detain the driver of a vehicle until after the officer has finished making

record radio checks and issuing a citation, because this activity would be well within the bounds

of the initial stop.” United States v. Bell, 555 F.3d 535, 541 (6th Cir. 2009) (internal quotation

marks omitted). Here, Unterbrink and Bordner radioed the station to run Dent’s information

because their cruisers were not equipped with computers. “[A]ny time that the [troopers] spent

in pursuing other matters while the background check was processing, even if those matters were

unrelated to the original purpose of the stop, did not extend the length of the stop.” Id. at 542.

And the information suggesting that James Walker was an alias of Steven Dent justified


                                                -4-
Case No. 14-1526
United States v. Dent


prolonging the stop in order to confirm the officers’ suspicion. We therefore agree with the

district court that “the length of the stop was reasonable given the circumstances in this case.”


                                                III.


       We AFFIRM the district court’s judgment.1




       1
        Dent also moves to strike the government’s appellate brief because it cites materials not
expressly admitted during the suppression hearing. But as the government notes, the materials it
cites were part of the record when the court issued its ruling. Dent’s motion is denied.
                                                -5-